
	
		I
		111th CONGRESS
		1st Session
		H. R. 2810
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish
		  various programs for the recruitment and retention of public health workers and
		  to eliminate critical public health workforce shortages in Federal, State,
		  local, and tribal public health agencies and health centers.
	
	
		1.Short titleThis Act may be cited as the
			 Public Health Workforce Investment Act
			 of 2009.
		2.PurposesThe purpose of this Act is to address the
			 impending shortage of public health workers across the United States by
			 providing financial incentives for public health graduates to work in public
			 health departments and community health centers.
		3.Public health workforce recruitment and
			 retention programsPart E of
			 title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended
			 by adding at the end the following:
			
				3Public health workforce recruitment and
				retention programs
					780.Public health workforce scholarship
				program
						(a)EstablishmentThe Secretary shall establish the Public
				Health Workforce Scholarship Program (referred to in this section as the
				Program) to assure an adequate supply of public health
				professionals to eliminate critical public health workforce shortages in
				Federal, State, local, and tribal public health agencies and health
				centers.
						(b)EligibilityTo be eligible to participate in the
				Program, an individual shall—
							(1)be accepted for enrollment, or be enrolled,
				as a full-time or part-time student—
								(A)in an educational institution in a State or
				territory that is accredited by the Council on Education for Public Health;
				and
								(B)in a course of study or program that is
				accredited by the Council on Education for Public Health, offered by such
				institution and approved by the Secretary, leading to a health professions
				degree (graduate, undergraduate, or associate) or certificate, which may
				include public health, laboratory sciences, epidemiology, environmental health,
				health communications, health education and behavioral sciences, health policy
				and management, information sciences, or public administration;
								(2)be a United States citizen;
							(3)submit an application to the Secretary to
				participate in the Program; and
							(4)sign and submit to the Secretary, at the
				time of the submission of such application, a written contract (described in
				subsection (d)) to serve, upon the completion of the course of study or program
				involved, for the applicable period of obligated service in the full-time
				employment of a Federal, State, local, or tribal public health agency or a
				health center.
							(c)Dissemination of information
							(1)Application and contract
				formsThe Secretary shall
				disseminate application forms and contract forms to individuals desiring to
				participate in the Program. The Secretary shall include with such forms—
								(A)a fair summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted) by the Secretary, including in the summary a clear explanation of
				the damages to which the United States is entitled in the case of the
				individual's breach of the contract; and
								(B)information relating to the service
				obligation and such other information as may be necessary for the individual to
				understand the individual's prospective participation in the Program.
								(2)Information for schoolsThe Secretary shall distribute to health
				professions schools and other appropriate accredited academic institutions and
				relevant Federal, State, local, and tribal public health agencies and health
				centers, materials providing information on the Program and shall encourage
				such schools, institutions, and agencies to disseminate such materials to
				potentially eligible students.
							(3)Understandability and timingThe application form, contract form, and
				all other information furnished by the Secretary under this section
				shall—
								(A)be written in a manner calculated to be
				understood by the average individual applying to participate in the Program;
				and
								(B)be made available by the Secretary on a
				date sufficiently early to ensure that such individuals have adequate time to
				carefully review and evaluate such forms and information.
								(d)ContractThe written contract between the Secretary
				and an individual shall contain—
							(1)an agreement on the part of the Secretary
				that the Secretary will provide the individual with a scholarship for a period
				of years (not to exceed 4 academic years) during which the individual shall
				pursue an approved course of study or program to prepare the individual to
				serve in the public health workforce;
							(2)an agreement on the part of the individual
				that the individual will—
								(A)maintain full-time or part-time enrollment
				in the approved course of study or program described in subsection (b)(1) until
				the individual completes that course of study or program;
								(B)while enrolled in the course of study or
				program, maintain an acceptable level of academic standing (as determined under
				regulations of the Secretary by the educational institution offering such
				course of study or program); and
								(C)immediately upon graduation, serve in the
				full-time employment of a Federal, State, local, or tribal public health agency
				or a health center in a position related to the course of study or program for
				which the contract was awarded for a period of time (referred to in this
				section as the period of obligated service) equal to the greater
				of—
									(i)1 year for each academic year for which the
				individual was provided a scholarship under the Program; or
									(ii)2 years;
									(3)an agreement by both parties as to the
				nature and extent of the scholarship assistance, which may include—
								(A)payment of the tuition or fee expenses of
				the individual;
								(B)payment of all other reasonable educational
				expenses of the individual including fees, books, equipment, and laboratory
				expenses; and
								(C)payment of a stipend of not more than
				$1,200 per month for each month of the academic year involved (indexed to
				account for increases in the Consumer Price Index);
								(4)a provision that any financial obligation
				of the United States arising out of a contract entered into under this
				subsection and any obligation of the individual which is conditioned thereon,
				is contingent upon funds being appropriated for scholarships under this
				section;
							(5)a statement of the damages to which the
				United States is entitled for the individual's breach of the contract;
				and
							(6)such other statements of the rights and
				liabilities of the Secretary and of the individual, not inconsistent with the
				provisions of this section.
							(e)Postponing obligated serviceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work under a scholarship under the Program, the
				date of the initiation of the period of obligated service may be postponed,
				upon the submission by the individual of a petition for such postponement and
				approval by the Secretary, to the date on which the individual completes an
				approved internship, residency, or other relevant public health advanced
				training program.
						(f)Administrative provisions
							(1)Contracts with institutionsThe Secretary may contract with an
				educational institution in which a participant in the Program is enrolled, for
				the payment to the educational institution of the amounts of tuition or fees
				and other reasonable educational expenses described in subsection
				(d)(3).
							(2)Employment ceilingsNotwithstanding any other provision of law,
				individuals who have entered into written contracts with the Secretary under
				this section, while undergoing academic training, shall not be counted against
				any employment ceiling affecting the Department or any other Federal
				agency.
							(g)Breach of contractAn individual who fails to comply with the
				contract entered into under subsection (d) shall be subject to the same
				financial penalties as provided for under section 338E for breaches of
				scholarship contracts under sections 338A.
						(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $35,000,000 for each of
				the fiscal years 2010 through 2015.
						(i)DefinitionFor purposes of this subpart, the term
				health center means a Federally-qualified health center (as
				defined in section 1905(l)(2)(B) of the Social Security Act).
						781.Public Health Workforce Loan Repayment
				Program
						(a)EstablishmentThe Secretary shall establish the Public
				Health Workforce Loan Repayment Program (referred to in this section as the
				Program) to assure an adequate supply of public health
				professionals to eliminate critical public health workforce shortages in
				Federal, State, local, and tribal public health agencies and in health
				centers.
						(b)EligibilityTo be eligible to participate in the
				Program, an individual shall—
							(1)(A)be accepted for enrollment, or be enrolled,
				as a full-time or part-time student in an academic educational institution
				accredited by the Council on Education for Public Health in a State or
				territory in the final year of a course of study or program offered by that
				institution leading to a health professions degree or certificate, which may
				include a degree (graduate, undergraduate, or associate) or certificate
				relating to public health, laboratory sciences, epidemiology, environmental
				health, health communications, health policy and management, health education
				and behavioral sciences, information sciences, or public administration;
				or
								(B)have graduated, within 10 years, from an
				educational institution accredited by the Council on Education for Public
				Health in a State or territory and received a health professions degree
				(graduate, undergraduate, or associate) or certificate, which may include a
				degree (graduate, undergraduate, or associate) or certificate relating to
				public health, laboratory sciences, epidemiology, environmental health, health
				communications, health education and behavioral sciences, health policy and
				management, information sciences, or public administration;
								(2)(A)in the case of an individual described in
				paragraph (1)(A), have accepted employment with a Federal, State, local, or
				tribal public health agency or a health center, as recognized by the Secretary,
				to commence upon graduation; or
								(B)in the case of an individual described in
				paragraph (1)(B), be employed by, or have accepted employment with, a Federal,
				State, local, or tribal public health agency or a health center, as recognized
				by the Secretary;
								(3)be a United States citizen;
							(4)submit an application to the Secretary to
				participate in the Program; and
							(5)sign and submit to the Secretary, at the
				time of the submission of such application, a written contract (described in
				subsection (d)) to serve for the applicable period of obligated service in the
				full-time employment of a Federal, State, local, or tribal public health agency
				or a health center.
							(c)Dissemination of Information
							(1)Application and contract
				formsThe Secretary shall
				disseminate application forms and contract forms to individuals desiring to
				participate in the Program. The Secretary shall include with such forms—
								(A)a fair summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted) by the Secretary, including in the summary a clear explanation of
				the damages to which the United States is entitled to recover in the case of
				the individual’s breach of the contract; and
								(B)information relating to the service
				obligation and such other information as may be necessary for the individual to
				understand the individual’s prospective participation in the Program.
								(2)Information for schoolsThe Secretary shall distribute to health
				professions schools and programs and other appropriate accredited academic
				institutions and relevant Federal, State, local, and tribal public health
				agencies and health centers, materials providing information on the Program and
				shall encourage such schools, institutions, programs, and agencies to
				disseminate such materials to potentially eligible students.
							(3)Understandability and timingThe application form, contract form, and
				all other information furnished by the Secretary under this section
				shall—
								(A)be written in a manner calculated to be
				understood by the average individual applying to participate in the Program;
				and
								(B)be made available by the Secretary on a
				date sufficiently early to ensure that such individuals have adequate time to
				carefully review and evaluate such forms and information.
								(d)ContractThe written contract (referred to in this
				section) between the Secretary and an individual shall contain—
							(1)an agreement on the part of the Secretary
				that the Secretary will repay on behalf of the individual loans incurred by the
				individual in the pursuit of the relevant public health workforce educational
				degree or certificate in accordance with the terms of the contract;
							(2)an agreement on the part of the individual
				that the individual will serve, immediately upon graduation in the case of an
				individual described in subsection (b)(1)(A) service, or in the case of an
				individual described in subsection (b)(1)(B) continue to serve, in the
				full-time employment of a Federal, State, local, or tribal public health agency
				or health center in a position related to the course of study or program for
				which the contract was awarded for a period of time (referred to in this
				section as the period of obligated service) equal to the greater
				of—
								(A)3 years; or
								(B)such longer period of time as determined
				appropriate by the Secretary and the individual;
								(3)an agreement, as appropriate, on the part
				of the individual to relocate for the entire period of obligated service to a
				political jurisdiction designated by the Secretary to be a priority service
				area in exchange for an additional loan repayment incentive amount that does
				not exceed 20 percent of the individual’s eligible loan repayment award per
				academic year such that the total of the loan repayment and the incentive
				amount shall not exceed 1/3 of the eligible loan balance
				per year;
							(4)in the case of an individual described in
				subsection (b)(1)(A) who is in the final year of study and who has accepted
				employment with a Federal, State, local, or tribal public health agency or a
				health center upon graduation, an agreement on the part of the individual to
				complete the education or training, maintain an acceptable level of academic
				standing (as determined by the education institution offering the course of
				study or training), and agree to the period of obligated service;
							(5)a provision that any financial obligation
				of the United States arising out of a contract entered into under this section
				and any obligation of the individual that is conditioned thereon, is contingent
				on funds being appropriated for loan repayments under this section;
							(6)a statement of the damages to which the
				United States is entitled, under this section for the individual’s breach of
				the contract; and
							(7)such other statements of the rights and
				liabilities of the Secretary and of the individual, not inconsistent with this
				section.
							(e)Payments
							(1)In generalA loan repayment provided for an individual
				under a written contract under the Program shall consist of payment, in
				accordance with paragraph (2), on behalf of the individual of the principal,
				interest, and related expenses on government and commercial loans received by
				the individual regarding the undergraduate or graduate education of the
				individual (or both), which loans were made for—
								(A)tuition or fee expenses; or
								(B)all other reasonable educational expenses,
				including fees, books, and laboratory expenses, incurred by the
				individual.
								(2)Payments for years served
								(A)In generalFor each year of obligated service that an
				individual contracts to serve under subsection (d) the Secretary may pay up to
				$35,000 on behalf of the individual for loans described in paragraph (1). With
				respect to participants under the Program whose total eligible loans are less
				than $105,000, the Secretary shall pay an amount that does not exceed
				1/3 of the eligible loan balance for each year of
				obligated service of the individual.
								(B)Repayment scheduleAny arrangement made by the Secretary for
				the making of loan repayments in accordance with this subsection shall provide
				that any repayments for a year of obligated service shall be made no later than
				the end of the fiscal year in which the individual completes such year of
				service.
								(3)Tax liabilityFor the purpose of providing reimbursements
				for tax liability resulting from payments under paragraph (2) on behalf of an
				individual—
								(A)the Secretary shall, in addition to such
				payments, make payments to the individual in an amount not to exceed 39 percent
				of the total amount of loan repayments made for the taxable year involved;
				and
								(B)may make such additional payments as the
				Secretary determines to be appropriate with respect to such purpose.
								(4)Payment scheduleThe Secretary may enter into an agreement
				with the holder of any loan for which payments are made under the Program to
				establish a schedule for the making of such payments.
							(f)Postponing Obligated ServiceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work, the date of the initiation of the period
				of obligated service may be postponed, upon the submission by the individual of
				a petition for such postponement and approval by the Secretary, to the date on
				which the individual completes an approved internship, residency, or other
				relevant public health advanced training program.
						(g)Administrative Provisions
							(1)Hiring priorityNotwithstanding any other provision of law,
				Federal, State, local, and tribal public health agencies and health centers may
				give hiring priority to any individual who has qualified for and is willing to
				execute a contract to participate in the Program.
							(2)Employment ceilingsNotwithstanding any other provision of law,
				individuals who have entered into written contracts with the Secretary under
				this section, who are serving as full-time employees of a State, local, or
				tribal public health agency or a health center, or who are in the last year of
				public health workforce academic preparation, shall not be counted against any
				employment ceiling affecting the Department or any other Federal agency.
							(h)Breach of ContractAn individual who fails to comply with the
				contract entered into under subsection (d) shall be subject to the same
				financial penalties as provided for under section 338E for breaches of loan
				repayment contracts under section 338B.
						(i)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $195,000,000 for each
				of the fiscal years 2010 through 2015.
						782.Grants for State and local
				programs
						(a)In GeneralFor the purpose of operating State, local,
				tribal, and health center public health workforce loan repayment programs under
				this subpart, the Secretary shall award a grant to any public health agency
				that receives public health cooperative agreements, or other successor
				cooperative agreements, from the Department of Health and Human
				Services.
						(b)RequirementsA State or local loan repayment program
				operated with a grant under subsection (a) shall incorporate all provisions of
				the Public Health Workforce Loan Repayment Program under section 781, including
				the ability to designate priority service areas within the relevant political
				jurisdiction.
						(c)AdministrationThe head of the State or local office that
				receives a grant under subsection (a) shall be responsible for contracting and
				operating the loan repayment program under the grant.
						(d)Rule of ConstructionNothing in this section shall be construed
				to obligate or limit any State, local, or tribal government entity from
				implementing independent or supplemental public health workforce development
				programs within their borders.
						783.Training for mid-career public health
				professionals
						(a)In generalThe Secretary may make grants to, or enter
				into contracts with, any eligible entity to award scholarships to eligible
				individuals to enroll in degree or professional training programs for the
				purpose of enabling mid-career professionals in the public health workforce to
				receive additional training in the field of public health.
						(b)Eligibility
							(1)Eligible entityThe term eligible entity
				indicates an educational institution accredited by the Council on Education for
				Public Health that offers a course of study, certificate program, or
				professional training program in infectious disease science, medicine, public
				health, veterinary medicine, or other discipline impacting or influenced by
				bioterrorism or emerging infectious diseases.
							(2)Eligible individualsThe term eligible individuals
				includes those individuals employed in public health positions at the Federal,
				State, tribal, or local level or a health center who are interested in
				retaining or upgrading their education.
							(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $30,000,000 for each
				of the fiscal years 2010 through 2015.
						784.Catalogue of Federal public health
				workforce employment opportunities
						(a)In generalThe Director of the Office of Personnel
				Management, in cooperation with the Secretary, shall ensure that, included in
				the Internet website of the Office of Personnel Management, there is an online
				catalogue, or link to an online catalogue, of public health workforce
				employment opportunities in the Federal Government.
						(b)RequirementsTo the extent practicable, the catalogue
				described in subsection (a) shall include—
							(1)existing and projected job openings in the
				Federal public health workforce; and
							(2)a general discussion of the occupations
				that comprise the Federal public health workforce.
							(c)InformationThe Secretary shall include a copy of the
				catalogue described in subsection (a), or a prominent reference to the
				catalogue, in—
							(1)the application forms provided under
				section 780(c)(1); and
							(2)the information for schools provided under
				section 780(c)(2).
							785.Academic Health
				Departments grant program
						(a)Establishment
							(1)In
				generalIn order to improve the training of public health
				students, the Secretary, acting through the Director of the Centers for Disease
				Control and Prevention and in consultation with the Association of Schools of
				Public Health, shall carry out the Academic Health Departments grant program
				(referred to in this section as the Program) under which the
				Secretary shall award competitive grants, of not more than $250,000 each, to
				eligible partnerships to establish or maintain Academic Health
				Departments.
							(2)Academic Health
				Department definedFor
				purposes of this section, the term Academic Health Department
				means a program administered by an eligible partnership that provides for
				collaboration between the academic and practice aspects of public health. The
				purpose of such a department is to increase the number of graduates in public
				health who work in State and local health departments, increase the relevance
				of the curriculum in schools and programs of public health to health department
				practice, and to increase the use of academic theories, knowledge, and
				methodologies in the work of health departments.
							(b)EligibilityFor
				purposes of this section, an eligible partnership is a partnership, with
				respect to establishing an Academic Health Department, consisting of—
							(1)a State or local
				public health department; and
							(2)a school of public
				health or a public health degree program that is accredited by the Council on
				Education for Public Health.
							(c)Use of
				fundsAn eligible partnership (as described in subsection (b))
				may use funds provided under a grant made under subsection (a) for the
				following purposes, with respect to an Academic Health Department:
							(1)To provide for
				curriculum development.
							(2)To provide for
				training and academic instruction.
							(3)To conduct
				leadership seminars.
							(4)To conduct
				training needs assessment surveys.
							(5)To facilitate
				appropriate staff of the State or local health department participating in the
				eligible partnership to teach with the school of public health or public health
				degree program participating in such partnership.
							(6)To facilitate
				faculty and students of the school of public health or public health degree
				program participating in the eligible partnership to work in the health
				department participating in such partnership.
							(7)To provide for a
				project coordinator.
							(8)To provide for
				subgrants to organizations to conduct activities consistent with the goals of
				the Program.
							(9)Other appropriate
				activities specified by the Secretary to recruit public health students to
				full-time employment in a health department after graduation.
							(d)Reports
							(1)Grant recipient
				reports to the SecretaryEach recipient of a grant awarded under
				subsection (a) shall submit to the Secretary a report for each year for which
				the recipient received such a grant on the results and outcomes of the
				activities funded by such grant during such year.
							(2)Reports to
				CongressFor the 3-year period beginning on the date of the
				establishment of the Program, and for each subsequent 3-year period in which
				the Program is in existence, the Secretary shall submit to Congress a report,
				on the results and outcomes of the Program during such 3-year period, including
				the number of Academic Health Departments funded by grants under the Program,
				the number of students trained through grants under the Program, and the number
				of trainees participating in such Academic Health Departments who remain in
				public health professions.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $4,000,000 for each of the fiscal years 2010 through
				2015.
						.
		4.Licensure or
			 certification exam for social workers participating in National Health Service
			 Corps Loan Repayment Program
			(a)AmendmentSection 338B of the Public Health Service
			 Act (42 U.S.C. 254l–1) is amended by adding at the end the following:
				
					(i)Licensure or
				certification exam for social workers
						(1)In
				generalIf the Secretary chooses to require a social worker to
				pass a licensure or certification exam to be eligible to participate in the
				Loan Repayment Program, the Secretary shall treat passage of a State’s
				licensure or certification exam for social workers as satisfying such
				requirement if—
							(A)the State submits
				a request to the Secretary for such treatment; and
							(B)the Secretary
				approves the request.
							(2)Review of State
				requests
							(A)StandardThe
				Secretary shall approve a request submitted by a State under paragraph (1)(A)
				if the State demonstrates that its licensure or certification exam for social
				workers is sufficiently stringent to assure that any deviation from the exam
				otherwise required under this section poses no threat to patient safety or
				public health.
							(B)TimingThe
				Secretary shall approve or disapprove each request submitted by a State under
				paragraph (1)(A) not later than 180 days after the Secretary’s receipt of such
				request.
							.
			(b)Effective
			 dateSection 338B(i) of the
			 Public Health Service Act, as added by subsection (a), takes effect on the date
			 that is 3 months after the date of enactment of this Act.
			
